         Case 8-19-76260-ast        Doc 114       Filed 10/03/19        Entered 10/03/19 10:37:24




LOEB & LOEB LLP
Schuyler G. Carroll
Daniel B. Besikof
Noah Weingarten
345 Park Avenue
New York, NY 10154
Tel: (212) 407-4000
Fax: (212) 407-4990
Email: scarroll@loeb.com
        dbesikof@loeb.com
        nweingarten@loeb.com

Proposed Counsel to the Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )      Chapter 11
                                                        )
                                                        )      Case No. 19-76260 (AST)
                                                        )      Case No. 19-76263 (AST)
In re:                                                  )      Case No. 19-76267 (AST)
                                                        )      Case No. 19-76268 (AST)
Absolut Facilities Management, LLC, et al.              )      Case No. 19-76269 (AST)
                                                        )      Case No. 19-76270 (AST)
                          Debtors.1                     )      Case No. 19-76271 (AST)
                                                        )      Case No. 19-76272 (AST)
                                                        )
                                                        )      (Jointly Administered)
                                                        )

    NOTICE OF FILING BUDGET AND BUDGET TO ACTUAL RECONCILIATION

        PLEASE TAKE NOTICE that Absolut Facilities Management and its affiliated debtor
entities, have herewith filed an updated 13-week proposed budget, attached hereto as Exhibit A
and a budget to actual reconciliation attached hereto as Exhibit B.




           1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Absolut Facilities Management, LLC (1412); Absolut Center for Nursing and
Rehabilitation at Allegany, LLC (7875); Absolut Center for Nursing and Rehabilitation at Aurora Park, LLC (8266);
Absolut Center for Nursing and Rehabilitation at Gasport, LLC (8080); Absolut at Orchard Brooke, LLC (1641);
Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (8300); Absolut Center for Nursing and
Rehabilitation at Three Rivers, LLC (8133); and Absolut Center for Nursing and Rehabilitation at Westfield, LLC
(7924).



18225999
      Case 8-19-76260-ast       Doc 114   Filed 10/03/19     Entered 10/03/19 10:37:24




Dated:     October 3, 2019                       LOEB & LOEB LLP
           New York, New York
                                                 /s/ Schuyler G. Carroll
                                                 Schuyler G. Carroll
                                                 Daniel B. Besikof
                                                 Noah Weingarten
                                                 345 Park Avenue
                                                 New York, NY 10154
                                                 Tel: (212) 407-4000
                                                 Fax: (212) 407-4990
                                                 scarroll@loeb.com
                                                 dbesikof@loeb.com
                                                 nweingarten@loeb.com

                                              Proposed Counsel to the Debtors
                                              and Debtor-in-Possession




18225999                                     2
      Case 8-19-76260-ast   Doc 114    Filed 10/03/19   Entered 10/03/19 10:37:24




                                          Exhibit A

                                      (Proposed Budget)




18225999                                  3
                                                   Case 8-19-76260-ast                               Doc 114              Filed 10/03/19                      Entered 10/03/19 10:37:24

Absolut Facilities Management
Cash Projection - Consolidated
                                                      1               2                3                4               5                6                 7                8                9                10               11               12               13         10/4 thru 12/27
Week Ended:                                        10/04/19        10/11/19         10/18/19         10/25/19        11/01/19         11/08/19         11/15/19         11/22/19         11/29/19          12/06/19         12/13/19         12/20/19         12/27/19          TOTAL

Opening Cash Balance                           $ 1,649,323     $ 1,713,084      $ 1,097,208      $     969,138   $ 1,494,737      $      56,937    $      59,708    $      51,416    $     725,425     $      56,559    $      51,939    $      54,126    $      54,850     $    1,649,323

Anticipated DIP Funding                                  -               -                -                -          (680,000)          50,000          340,000         (529,000)         860,000          (110,000)         300,000         (830,000)       1,450,000            851,000

Receipts
Medicare                                       $         -     $         -      $      68,924    $     626,824   $         -      $         -      $      68,924    $     557,900    $         -       $         -      $      68,924    $     454,900    $         -       $    1,846,396
Medicaid                                             186,100         262,920          298,082          366,115         138,027          315,644          313,469          311,293          220,817           259,769          313,469          327,416          238,102          3,551,220
Insurance, Self Pay                                1,101,346         702,574        1,078,400        1,205,966       1,224,218          742,053          940,319        1,327,794        1,130,095           949,271          888,158        1,085,722          910,310         13,286,227
Miscellaneous                                         35,000          35,000           35,000           35,000          35,000           35,000           35,000           35,000           35,000            35,000           35,000           27,680           27,680            440,360
Total Receipts                                     1,322,446       1,000,494        1,480,406        2,233,906       1,397,245        1,092,697        1,357,711        2,231,987        1,385,912         1,244,040        1,305,550        1,895,718        1,176,092         19,124,203

 Disbursements
Payroll/ Taxes                                       812,103         809,558          807,012          807,112         807,213          807,313          807,413          807,514          807,514           807,514          807,514          807,514          807,514         10,502,808
Insurance                                                -            94,130              -                -            93,005          108,020              -                -             93,005           108,020              -                -             93,005            589,185
Pharmacy                                              35,000          35,000           35,000           35,000          31,201           30,877           30,552           30,227           30,227            29,206           29,206           30,227           30,227            411,950
Utilities                                                -               -             72,968              -               -                -             72,968              -                -                 -             72,968              -                -              218,904
Food                                                  36,000          36,000           34,862           34,459          34,055           33,651           33,247           32,843           31,520            31,520           31,520           32,843           31,520            434,040
Supplies                                              41,416          41,095           40,773           40,452          40,130           39,809           39,487           39,166           39,166            39,166           39,166           39,166           39,166            518,158
Vendors                                              111,313         118,600          118,086          117,573         117,059          116,546          116,032          115,518          115,518           115,518          115,518          117,701          117,701          1,512,683
Assessment (paid monthly - 15th)                         -               -            197,333              -               -                -            303,863              -                -                 -            238,863              -                -              740,059
Back Office Support - Payroll                        123,968             -            123,968              -           123,968              -            123,968              -            123,968               -            123,968              -            123,968            867,779
Back Office Support-Rent/Phone/Con Svc/Other          19,639           3,710           19,639            3,710          19,639            3,710           19,639            3,710           19,639             3,710           19,639            3,710           19,639            159,734
Rent                                                     -           300,000              -                -           799,974              -                -                -            799,974               -                -                -            799,974          2,699,922
Medical Claims Funding                                   -               -            125,000              -               -                -            125,000              -                -                 -            125,000              -                -              375,000
Capital Lease on AP Renovation                        79,245             -                -                -            79,245              -                -                -             79,245               -                -                -             79,245            316,982
 Total Operating Disbursements                     1,258,685       1,438,093        1,574,642        1,038,306       2,145,490        1,139,926        1,672,170        1,028,978        2,139,777         1,134,654        1,603,363        1,031,161        2,141,960         19,347,204

Operating Cash Flow                                  63,761         (437,599)         (94,236)       1,195,600        (748,245)         (47,229)        (314,459)       1,203,009         (753,865)          109,386         (297,812)         864,557         (965,868)          (223,002)

Total Restructuring Disbursements                        -           178,278           33,833          670,000           9,555              -             33,833              -            775,000             4,006              -             33,833          485,000          2,223,339

Cash Flow                                            63,761         (615,877)        (128,070)         525,600        (757,800)         (47,229)        (348,292)       1,203,009        (1,528,865)         105,379         (297,812)         830,724        (1,450,868)       (2,446,341)

Beginning Cash Balance                         $ 1,649,323     $ 1,713,084 $ 1,097,208 $ 969,138                 $ 1,494,737 $           56,937 $         59,708 $    51,416 $    725,425 $                   56,559 $         51,939 $         54,126 $     54,850 $            1,649,323
Cash Flow                                           63,761        (615,877)   (128,070)  525,600                    (757,800)           (47,229)        (348,292)  1,203,009   (1,528,865)                   105,379         (297,812)         830,724   (1,450,868)            (2,446,341)
Borrowing / (Repayment)                                -               -           -         -                      (680,000)            50,000          340,000    (529,000)     860,000                   (110,000)         300,000         (830,000)   1,450,000                851,000
Ending Cash Balance                            $ 1,713,084     $ 1,097,208 $ 969,138 $ 1,494,737                 $    56,937 $           59,708 $         51,416 $   725,425 $     56,559 $                   51,939 $         54,126 $         54,850 $     53,982 $               53,982
                                               Max Borrowing                    $ 1,670,000




                                                                                                                                                                                                                                                                 10/3/2019
      Case 8-19-76260-ast   Doc 114   Filed 10/03/19   Entered 10/03/19 10:37:24




                                         Exhibit B

                              (Budget to Actual Reconciliation)




18225999                                  4
                                             Case 8-19-76260-ast                      Doc 114           Filed 10/03/19             Entered 10/03/19 10:37:24

                                                                        ABSOLUT WEEKLY CASH FLOW
                                                                             BUDGET VS ACTUAL

                                                 Week Ending 9/20/2019                              Week Ending 9/27/18
                                                                                                                                         Cumulative    Cumulative
                                                                         Variance                                         Variance         Budget       Variance
                                             Budget        Actual       Fav/(Unfav)        Budget           Actual       Fav/(Unfav)     Fav/(Unfav)   Fav/(Unfav)

Opening Cash Balance                        $ 209,967     $ 209,967                    $     55,903     $    275,088     $   219,185     $ 265,870     $    219,185

Anticipated DIP Funding                     610,000        610,000                          (819,000)                -       819,000               -        819,000

Receipts
Medicare                                           -            87              87           557,900          299,866        (258,034)     557,900         (257,947)
Medicaid                                     310,480       310,481               1           230,202          230,203               1      540,682                2
Insurance, Self Pay                          369,545       662,816         293,271         1,285,623        1,849,510         563,887    1,655,168          857,158
Miscellaneous                                 35,000                       (35,000)           35,000                          (35,000)      70,000          (70,000)
Total Receipts                               715,025       973,384         258,359         2,108,725        2,379,579         270,854    2,823,750          529,213

Disbursements
Payroll/ Taxes                               835,855       936,860        (101,005)          814,623          714,553         100,070    1,650,478             (935)
Insurance                                    149,821       149,821               -            14,574          123,529        (108,955)     164,395         (108,955)
Pharmacy                                      35,000        35,000               -            35,000           35,000               -       70,000                -
Utilities                                          -                             -                 -            7,351                            -                -
Food                                          44,574         9,374          35,200            44,574           38,584           5,990       89,148           41,190
Supplies                                      15,000         4,720          10,280            39,204            1,099          38,105       54,204           48,385
Vendors                                       30,600        33,888          (3,288)          111,529           61,879          49,650      142,129           46,362
Assessment (paid monthly - 15th)                   -                             -                 -                -               -            -                -
Back Office Support - Payroll                 63,600        63,600               -                 -                -               -       63,600                -
Back Office Support-Rent/Phone/Con Svc/Other 19,639                         19,639             3,710           23,349         (19,639)      23,349                0
Rent                                               -                             -                 -                -               -            -                -
Medical Claims Funding                       285,000       285,000               -                 -                -               -      285,000                -
Capital Lease on AP Renovation                     -                             -                 -                -               -            -                -
 Total Operating Disbursements             1,479,089      1,518,263        (39,174)        1,063,214        1,005,344          57,870    2,542,303           18,696

Operating Cash Flow                          (764,064)     (544,879)       219,185         1,045,511        1,374,235        328,724       281,447          547,909

Restructuring/Non-Recurring Disbursements
Total Restructuring Disbursements                     -             -             -         167,095                  -       167,095       167,095          167,095

Cash Flow                                   $ (764,064) $(544,879) $ 219,185           $    878,416     $ 1,374,235      $   161,629     $ 114,352     $    380,814

Beginnging Cash Balance                     $ 209,967 $ 209,967 $       -              $      55,903 $   275,088         $   219,185
Cash Flow                                    (764,064) (544,879)  219,185                    878,416   1,374,235             495,819
Borrowing/Repayment                           610,000   610,000         -                   (819,000)          -             819,000
Ending Cash Balance                         $ 55,903 $ 275,088 $ 219,185               $     115,319 $ 1,649,323         $ 1,534,004

Compliance
Total Disbursements                         1,479,089     1,518,263                        1,230,309        1,005,344                    2,709,398         2,523,607
Variance %                                                       3%                                              -18%                                            -7%




                                                                                                                                                                       10/3/2019
